Citation Nr: 1545622	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  13-28 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to extension of a temporary total rating based on a need for convalescence beyond December 31, 2010.

2.  Entitlement to an increased disability rating for service-connected cervical spine strain with degenerative disc disease, evaluated as 30 percent from January 1, 2011 and 20 percent from March 18, 2013.

3.  Entitlement to an increased disability rating for service-connected headaches, currently evaluated as 30 percent disabling.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated August 2011 and June 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In March 2014, the Veteran presented sworn testimony during a personal hearing in Reno, Nevada, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.  At the hearing, the Veteran submitted additional evidence directly to the Board.  At that time, he also submitted a written waiver of local consideration of this evidence; the waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).

The Veteran has alleged an inability to retain employment due to his service-connected disabilities.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

The issues of entitlement to an increased disability rating for headaches and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's service-connected cervical spine disability did not necessitate continued convalescence beyond December 31, 2010.

2.  From January 1, 2011 to March 17, 2013, the service-connected cervical spine strain with degenerative disc disease (DDD) was manifested by pain and limitation of motion with forward flexion to no worse than 15 degrees; there was no competent evidence of unfavorable ankylosis, additional neurologic disability manifestations, or incapacitating episodes of intervertebral disc syndrome requiring prescribed bed rest.

3.  From March 18, 2013, the service-connected cervical spine strain with DDD has been manifested by pain and limitation of motion with forward flexion to no worse than 20 degrees; there is no competent evidence of favorable ankylosis, additional neurologic disability manifestations, or incapacitating episodes of intervertebral disc syndrome requiring prescribed bed rest.


CONCLUSIONS OF LAW

1.  The assignment of a temporary total rating for convalescence is not warranted beyond December 31, 2010.  38 U.S.C.A. §§ 5107, 7104 (West 2014); 38 C.F.R. § 4.30 (2014).

2.  The criteria for a disability rating in excess of 30 percent for cervical spine strain with DDD from January 1, 2011 to March 17, 2013 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242 (2014).

3.  The criteria for a disability rating in excess of 20 percent for cervical spine strain with DDD from March 18, 2013 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5242 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & West Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

As to the pending claims, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  Through letters dated in November 2010 and December 2012, the RO notified the Veteran of the information and evidence needed to substantiate his claims.

The Board also finds that the November 2010 and December 2012 notice letters satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, should be obtained by the claimant and which evidence, if any, would be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C. F.R. § 3.159(b)).

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The evidence in the claims file includes VA and private treatment records, service treatment records (STRs), service personnel records, and lay statements.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.

Additionally, the Veteran was afforded VA examinations in December 2010 and March 2013, the reports of which are of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the December 2010 and March 2013 VA examination reports are sufficient relative to the claims, as they are predicated on consideration of the private and VA treatment records in the Veteran's claims file, as well as specific examination findings.  The VA examiners considered the statements of the Veteran, and provided a rationale for the findings made, relying on and citing to the records reviewed, and they provided findings sufficient to apply the rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claims has been met.  38 C.F.R. § 3.159(c)(4).

II.  Extension of temporary total rating

Under 38 C.F.R. § 4.30, a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the day of the month following hospital discharge or outpatient release when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by case, without surgery, of one major joint or more.  38 C.F.R. § 4.30.

Extensions of 1, 2, or 3 months beyond the initial 3 month period may be made under paragraph (a)(1), (2), or (3) as outlined above.  38 C.F.R. § 4.30(b)(1).  Extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made under paragraph (a) (2) or (3) of this section upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b)(2).

The record reflects that the Veteran underwent a surgical fusion of the cervical spine on October 5, 2010.  He was assigned a temporary total evaluation from October 5, 2010 to December 31, 2010.  He asserts that he is entitled to an extension of the temporary total rating for a period of convalescence beyond December 31, 2010.

Private treatment records dated October 18, 2010 indicate that the Veteran was "doing very well" at two weeks status-post surgery.  The Veteran reported that his preoperative numbness and pain into the arms and hands had resolved.  He was "eating and swallowing fine and has not had any problems with the incision."  His gait was normal "with normal armswing."  Inspection of the incision revealed no infection, edema, or discharge; the incision was healing well.  The Veteran's private treatment provider instructed that the Veteran was to continue to wear a cervical collar; another follow-up appointment was scheduled for one month.  The Veteran was again examined on November 15, 2010, at six weeks status-post surgery.  He was noted to be "very happy with his surgical outcome."  He reported "tolerable" neck pain with no upper extremity symptoms.  The treatment provider noted that the Veteran continued to exhibit a normal gait with normal armswing.  X-rays showed "good alignment with instrumentation in good placement and some interbody fusion bone seen."  The private treatment provider stated that the Veteran "is doing very well."  The Veteran was instructed to wean out of his cervical collar, and report again in six weeks for a clinical check.
The Veteran underwent a VA examination on December 1, 2010, at which time he was reported neck pain with radiation to the bilateral upper extremities.  The Veteran exhibited forward flexion to 15 degrees, extension to 30 degrees, left lateral flexion to 15 degrees, right lateral flexion to 10 degrees, and right and left lateral rotation to 45 degrees.  Walking and assistive devices were not required, although the Veteran reported that he did use a cane post-operatively from a knee replacement.  He specifically stated that it was not related to his neck pain.  No brace or orthosis was needed.  The Veteran reported that he is able to walk one-quarter of a mile without significant distress.  He reported that he fell, but there was "no definite or clear association with his neck or cervical problems."

Private treatment records dated January 10, 2011 indicate that the Veteran was "doing well" three months status-post surgery.  The Veteran continued to report that he was very happy with his surgical outcome.  He indicated that his preoperative neck pain and numbness in the hands had "essentially resolved."  The Veteran did report occasional soreness and occasional numbness.  His gait was normal with normal armswing.  Inspection of the incision revealed no infection, edema, or discharge; the incision was healing well.  Upper extremity muscle strength was 5/5.  The Veteran was instructed to continue with isometric strengthening exercises.  In a February 2011 follow-up appointment, the Veteran reported that he feels he is doing very well overall and no longer has recurrent headaches.  He indicated that he does not have much neck pain, and has been doing the assigned exercises on his own.  The Veteran's gait was normal with normal armswing.  X-rays revealed good alignment and instrumentation in good placement; a moderate amount of interbody fusion was seen.  The Veteran's treatment provider instructed the Veteran to continue with his home exercise program, and report in three months for a clinical check.

After reviewing the totality of the record, the Board finds the preponderance of the evidence to be against an extension of the Veteran's temporary total rating under 38 C.F.R. § 4.30.  The Board has considered the Veteran's own contentions made in written statements and before the undersigned in March 2014, and the medical evidence from 2010 to 2011 regarding his cervical spine disability.  Overall, the VA and private treatment records do not indicate the presence of severe postoperative residuals subsequent to December 31, 2010.  These records do not show that the Veteran had incompletely healed surgical wounds, therapeutic immobilization of the cervical spine, application of a body cast, or symptoms necessitating house confinement, a wheelchair, or crutches.  See 38 C.F.R. § 4.30.

In this regard, while the Board recognizes that the Veteran has credibly reported the he continued to be followed by his primary physician for continued pain in the cervical spine with headaches after December 31, 2010, he did not report nor do the records reflect the need for a wheelchair or crutches on or after December 31, 2010.  There is no requirement that a temporary total convalescent rating be assigned for as long as the Veteran is under a doctor's care, which is claimed to justify an extension of the convalescent rating in this case.  Simply stated, the Veteran's symptoms as of January 1, 2011 did not rise to the severity necessary to warrant the extension of his temporary total rating.  No medical evidence indicates, and the Veteran has not asserted, that the surgery left incompletely healed wounds, necessitated immobilization of the cervical spine, or necessitated house confinement beyond December 31, 2010.

Accordingly, the preponderance of the evidence is against the claim for an extension of a temporary total convalescent rating beyond December 31, 2010.  As a preponderance of the evidence is against the extension of the Veteran's temporary total rating, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

III.  Increased rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as was explained above, a temporary total evaluation was assigned under 38 C.F.R. § 4.30 from October 5, 2010.  The Veteran was then assigned a 30 percent evaluation for his service-connected cervical spine disability from January 1, 2011 and a 20 percent evaluation from March 18, 2013.  The Boards notes that, although the disability rating assigned to the cervical spine disability was decreased from 30 percent to 20 percent in a June 2013, this does not trigger VA's obligations under 38 C.F.R. § 3.105(e) as it does not result in an overall reduction or discontinuance of payments being made to the Veteran.  Nevertheless, analysis in this decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's cervical spine disability is current rated under 38 C.F.R. § 4.71a, DC 5242 [degenerative arthritis of the spine].

As described above, the criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a. 

Accordingly, the Board has considered whether the Veteran is entitled to increased disability ratings under DC 5243 [intervertebral disc syndrome].  Crucially, the competent evidence of record does not demonstrate that the Veteran has experienced any incapacitating episodes due to his cervical spine disability, as defined in Note 1 of DC.  The Board acknowledges the Veteran's self-report that he experiences flare-ups of his cervical spine disability.  However, there is no evidence of record demonstrating that, at any time during the appeal period, a physician prescribed bed rest during such episodes to justify a higher rating under DC 5243.  See the VA examination reports dated in December 2010 and March 2013.  Thus, rating the Veteran under the formula for evaluating intervertebral disc syndrome based on incapacitating episodes would not avail him of increased disability ratings for his service-connected cervical spine disability.  Rather, the Veteran has reported a progressive worsening of cervical spine symptoms and has described functional impairment due to pain.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Normal forward flexion of the cervical segment of the spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  See Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V (2014).

Any associated neurological abnormalities are evaluated separately under the appropriate diagnostic code.  See Note 1, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a.

Here, the Veteran was afforded a VA examination in December 2010, only two months after his October 2010 cervical fusion surgery.  The Veteran reported neck pain with radiation to the bilateral shoulders and arms.  He also described intermittent fatigue and numbness in the hands.  The Veteran indicated that he takes prescribed medication to treat his cervical spine pain, including gabapentin, hydrocodone, and naproxen.  He reported stiffness of the cervical spine in the morning, and pain exacerbated by walking as the day progresses.  The Veteran described fatigue, muscle spasms, weakness, decreased motion, numbness, and paresthesias.  Upon examination, the Veteran's cervical spine was nontender.  He achieved forward flexion to 15 degrees, extension to 30 degrees, left lateral flexion to 15 degrees, right lateral flexion to 10 degrees, left lateral rotation to 45 degrees, and right lateral rotation to 45 degrees.  Combined range of motion of the cervical spine was 160 degrees.  There was no ankylosis.  The examiner noted that there was "[n]o evidence of pain in the superficial examination of the patient.  No spasms, weakness, tenderness, atrophy or guarding noted in his movements."  Walking and assistive devices were not required, although the Veteran reported that he did use a cane post-operatively from a knee replacement.  He specifically stated that it was not related to his neck pain.  No brace or orthosis was needed.  The Veteran reported that he is able to walk one-quarter of a mile without significant distress.  He reported that he fell, but there was "no definite or clear association with his neck or cervical problems."  The examiner diagnosed the Veteran with cervical spine neural foraminal stenosis and degenerative changes status-post fusion of C5-C7.

Private treatment records dated in May 2012 documented the Veteran's report of neck pain with tingling in the fingers of both hands.  Elecromyographical (EMG) testing was conducted in June 2012, which revealed moderate bilateral median neuropathy at the wrist, consistent with carpal tunnel syndrome.  Chronic or remote right C7 without evidence of acute denervation was also indicated.  The June 2012 EMG report noted, "[t]hese bilateral upper extremity studies reveal no electrodiagnostic evidence of acute or chronic cervical radiculopathy at other levels or of other focal peripheral neuropathy compromise."

The Veteran was afforded another VA examination in March 2013 at which time he reported continuing problems due to his cervical spine disability.  The Veteran explained that he experiences chronic neck pain with flare-ups of neck pain secondary to motion.  He reported that, at such times, he tries to stop the activity that caused the flare-up of pain; "he tries to rest in [a] position of recumbancy, lying on his back to 'take weight of my head off my neck.'"  Physical examination of the neck revealed forward flexion to 20 degrees, extension to 25 degrees, right and left lateral rotation to 40 degrees, and right and left lateral flexion to 20 degrees.  Combined range of motion of the cervical spine was 165 degrees.  There was no additional limitation of motion after three repetitive motions.  The examiner reported no objective evidence of muscle atrophy.  The examiner documented guarding or muscle spasms of the cervical spine, which were severe enough to result in abnormal spinal contour.  The Veteran's deep tendon reflexes were intact, but sensory examination revealed deficits over the bilateral hands/fingers.  The examiner explained that the "Veteran's sensory loss in points of hands is not due to neck.  Instead, it is due to bilateral carpal tunnel syndrome."  The examiner explained that functional loss/impairment of the cervical spine was demonstrated due to less movement than normal, excess fatigability, and pain on movement.  The examiner further noted that the Veteran's "neck situation prevents any type of active physical work.  His neck situation impedes neck movement, so would prevent commercial driving." The examiner continued, "[l]ight physical work would be possible, if [the] Veteran's neck is not required to make frequent or pronounced motions.  Sedentary work [is] okay, as long as extensive neck motion is precluded."

Applying the facts in this case to the criteria set forth above, the Board finds that a disability rating in excess of 30 percent is not warranted from January 1, 2011 to March 17, 2013.  Critically, despite the diminished forward flexion documented in the December 2010 VA examination, unfavorable ankylosis of the cervical spine was not demonstrated, as is required for a 40 percent rating.  Moreover, VA and private treatment records did not document any evidence of unfavorable ankyloses from January 1, 2011 to March 17, 2013.

Likewise, since March 18, 2013, the application of the facts in this case to the requisite criteria demonstrates that a disability rating in excess of 20 percent is not warranted.  Specifically, although the evidence of record documents findings of limitation of motion, it does not indicate forward flexion of the cervical spine limited to 15 degrees or less, or favorable ankylosis of the cervical spine.  See, e.g., the VA examination report dated March 2013.  Moreover, from March 18, 2013, the Veteran did not report, nor is there medical evidence to suggest, that his cervical spine symptoms resulted in incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12-month period.

With respect to both timeframes, the Board notes that the Veteran has repeatedly complained of significant pain as a result of his cervical spine disability.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996).  However, there is no objective evidence showing significant increased functional impairment due to those reports of pain other than that which has been contemplated by the current ratings assigned.  The Veteran has been able to take care of his activities of daily living and, even with repetitive use, there was no substantial loss of motion.  Moreover, the Veteran's complaints have been taken into consideration in the decision to assign the current evaluations.  While the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the Rating Schedule does not provide for a separate rating for pain.  Rather, it provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this case, the Veteran is already being adequately compensated for pain.

The Board has also considered whether increased ratings are warranted due to neurologic manifestations of the Veteran's cervical spine disability.  Although the Veteran is shown to have degenerative disc disease and has endorsed radiating tingling and numbness to the bilateral upper extremities, neurological evaluations show that sensory impairment of the upper extremities is due to bilateral carpal tunnel syndrome, not the service-connected cervical spine disability.  See, e.g., the VA examination report dated March 2013; see also the private EMG report dated June 2012.  Moreover, the Veteran is separately service-connected for headaches as secondary to the cervical spine disability.  In this case, there is no current clinical or diagnostic evidence of additional, separate neurologic impairment.  So, there is no basis to assign a separate rating under any of the applicable neurological rating codes.

The Board additionally finds that the Veteran's cervical spine symptomatology does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the rating criteria specifically address the Veteran's cervical spine symptomatology.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the currently assigned disability ratings are appropriate.  See Thun, 22 Vet. App. at 115.  Accordingly, a referral for extraschedular consideration is not warranted because his cervical spine symptoms are contemplated by the rating schedule.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.


ORDER

Entitlement to a continued temporary total rating based on the need for convalescence for the service-connected cervical spine strain with DDD beyond December 31, 2010 is denied.

Entitlement to an increased disability rating for service-connected cervical spine strain with DDD, in excess of 30 percent from January 1, 2011 to March 17, 2013, is denied.

Entitlement to an increased disability rating for service-connected cervical spine strain with DDD from March 18, 2013 is denied.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the remaining claims on appeal must be remanded for further development.

As to the service-connected headaches, the Veteran was most recently afforded a VA examination in January 2013.  He asserts that his headaches are now worse-that he suffers from very frequent prostrating headaches productive of incapacitation.  See, e.g., the March 2014 Board hearing transcript.  Thus, to ensure the record reflects the current extent of the service-connected headaches, a new examination, with findings responsive to the pertinent rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); & Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The examination conducted pursuant to this remand should include review of the Veteran's claims file and past clinical history, with particular attention to the current severity of the symptoms associated with the service-connected headaches and to the extent of occupational impairment associated with this service-connected disability.

Also, on remand, any pertinent records of ongoing treatment should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

As the Veteran and his representative have asserted that the Veteran is entitled to a TDIU based, in part, on his service-connected headaches, his claim of entitlement to a TDIU is inextricably intertwined with the increased rating claim that remains on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the Board will defer consideration of the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of any pertinent treatment or evaluation that the Veteran may have received at a VA health care facility since March 2013.  All such available documents should be associated with the claims file.

2. Schedule the Veteran for a VA examination for the purpose of determining the current severity of his service-connected headaches.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner should provide a detailed account of all manifestations of the service-connected headaches found to be present.  The examiner should then render an opinion regarding the frequency of the Veteran's headaches, and how often these headaches could be described as "prostrating."  Also, the examiner should opine as to the effect of this service-connected disability on the Veteran's ability to obtain and/or maintain gainful employment.

A complete rationale should be given for all opinions and conclusions expressed.

3. Thereafter, readjudicate the claims that have been appealed.  If any benefit sought remains denied, a supplemental statement of the case should be issued to the Veteran and his representative, and an appropriate period of time should be allowed for response before the case is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claims.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


